While I am in complete agreement with the majority opinion, I feel an additional comment is necessary.
The legislature has deemed fit to make the decision by the Director of ODH appealable to the CONRB. By statute, after the report and recommendation of the hearing officer is submitted, if five of the nine-member board does not agree on the outcome of the case, the decision of the director becomes the decision of the board. While that sounds good in theory, in practice, although for many good reasons, it is seldom that all nine members of the board are available to vote on any hearing examiner's recommendation. The effect is that in some cases, although the board may be in support of the hearing officer's recommendation, that recommendation itself is virtually held for naught and the director's order is adopted simply because each recusal or non-attendance by a board member amounts to a rejection of the hearing officer's recommendation.
Because this case is clearly distinguishable from the case ofIn re Cleveland Clinic Found. (1994), 94 Ohio App. 3d 348,640 N.E.2d 900, equitably, though not legally, I have some of the same misgivings. In the review of the legal process, *Page 565 
we understand the principle of presenting witnesses who are subject to both direct and cross-examinations, with the trier of fact (in this case, the hearing officer) making the ultimate determination as to the weight of the evidence. It seems to me that, if that is the process we are going to use, then we should not impose burdens on the litigants that, in essence, make that process futile, if perhaps for no better reason then that various board members have been honestly and ethically prohibited from voting by virtue of conflict of interest. Certainly some absences by board members are understandable and certainly it speaks to the high ethics and integrity of the board that recusal takes place. I question whether the result, however, is what the legislature intended in allowing for this type of review.